Citation Nr: 0027424	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  96-00 146	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California



THE ISSUE

Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran served on active duty from August 1984 to March 
1988.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in November 1999 and in September 1997.  Both 
times the case was remanded for evidentiary development.  
Such development has been completed and the appeal has been 
returned to the Board for further appellate review.

The veteran's appeal pertaining to the issue reflected on the 
title page as well as the additional issue of entitlement to 
service connection for a digestive disorder was previously 
before the Board.  Following the requested evidentiary 
development, the RO granted service connection for 
gastroesophageal reflux disease by rating decision of June 
2000.  This grant represents a complete resolution of the 
appeal as to that issue.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  If the veteran desires to challenge the 
disability rating assigned to the impairment resulting from 
gastroesophageal reflux disease, he is required to file a 
timely notice of disagreement with the June 2000 rating 
decision or alternatively, a claim for entitlement to an 
increased disability rating. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Bilateral pes planus pre-existed the veteran's period of 
service and was not aggravated therein.





CONCLUSION OF LAW

Service connection for bilateral pes planus is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for aggravation of a pre-
existing disability during a period of active duty.  
38 U.S.C.A. § 1131.  A pre-existing disease will be 
considered to have been aggravated by service where there is 
an increase in the disability during service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306.  

As the Board outlined in the previous remand, the record on 
appeal contains medical evidence showing the existence of a 
current bilateral pes planus disability and evidence tending 
to show the aggravation of the disability in service.  Upon 
entrance into service, bilateral pes planus was noted upon 
the report of his entrance medical examination.  Recent 
medical evidence confirms the presence of a current 
disability involving bilateral pes planus.  Because the 
medical evidence as to whether the disability underwent any 
aggravation during service was murky, the Board remanded the 
claim for an expert medical opinion, based upon a review of 
the record as well as a clinical examination of the veteran.

In March 2000, an examination conducted by an orthopedic 
surgeon was accomplished.  The surgeon confirmed the presence 
of bilateral pes planus in the clinical setting and performed 
a review of the veteran's service medical records as well as 
more recent medical treatment reports.  Based upon the 
records review, clinical examination, and his medical 
expertise, he reached the following conclusions:  

In all likelihood, I do not believe that 
the pes planus, which this individual 
demonstrates, underwent an increase in 
severity during active service.  From the 
submitted records available to review, 
the pes planus was a constitutional 
situation that developed in both feet 
[at] an early age.  As individuals enter 
the older periods of life, there is some 
tendency for the ligamentous structures 
in the feet to relax and the arches to 
become somewhat more depressed; however, 
I do not feel that this is the situation 
with this veteran.  

I do not know of any other method 
available and certainly noting in the 
present examination can give any more 
definite statements as to whether there 
was progression of the pes planus during 
his active service or not.  Also, should 
any subsequent medical records or x-rays 
show a definite increase in the pes 
planus, perhaps on review of serial 
weight-bearing x-rays and the like, I 
feel that this would be due to the 
natural progress of the disorder.

Because bilateral pes planus was noted on the report of the 
veteran's entrance medical examination, the presumption of 
soundness at entrance into service does not apply.  For 
service connection for aggravation of bilateral pes planus 
during service to be warranted, the evidence would have to 
demonstrate aggravation of the disability beyond the natural 
progress of the condition during service.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306.

Based upon our review of the information contained in the 
veteran's claims file, the Board concludes that the medical 
evidence which is most probative of whether the veteran's 
bilateral pes planus underwent an increase in severity, 
beyond the natural progress of the disability during service, 
consists of the March 2000 opinion of the orthopedic surgeon 
who examined the veteran and reviewed his medical records.  
In the opinion, which was fully informed by the surgeon's 
review of the medical records, the clinical examination, and 
the surgeon's expertise in questions of this nature, he 
concluded that the veteran's bilateral pes planus did not 
increase in severity during service.  He further opined that 
if a slight increase in severity had occurred, it was solely 
due to the natural progress of the disorder, rather than to 
any aggravation during service.

The Board is cognizant of the veteran's contentions and 
belief in the merits of his claim.  However, as a lay person 
ostensibly untrained in medicine, he is competent to provide 
personal accounts of symptomatology, but cannot provide 
evidence constituting a medical conclusion, such as an 
opinion as to the medical characteristics of symptoms or the 
etiology of a disease.  For the most part, medical testimony 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  Layno 
v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the veteran's 
claim and service connection for aggravation of bilateral pes 
planus must be denied.


ORDER

Service connection for bilateral pes planus is denied.



		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

